Exhibit 10.3



WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2010 NORTH AMERICAN EMPLOYEE STOCK PURCHASE PLAN




1. Purpose of the Plan


The purpose of the Plan is to give eligible employees of the Subsidiaries of
Willis Group Holdings Public Limited Company in the United States of America and
Canada the ability to benefit from the added interest that such employees will
have in the welfare of the Company as a result of their increased equity
interest in that Company.

2. Section 423 of the Code


The Plan is intended to qualify as an “employee stock purchase plan” within the
meaning of Section 423 of the Code or any successor section thereto.
Accordingly, all Participants shall have the same rights and privileges under
the Plan, subject to any exceptions that are permitted under Section 423 of the
Code and the rules and regulations promulgated thereunder. Any provision of the
Plan that is inconsistent with Section 423 of the Code or any successor
provision shall, without further act or amendment, be reformed to comply with
the requirements of Section 423. This Section 2 shall take precedence over all
other provisions in the Plan.

3. Definitions


 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)

Act: The U.S. Securities Exchange Act of 1934, as amended, or any successor
thereto.

  (b)

Board: The Board of Directors of the Company or a duly authorized committee of
the Board.

 

(c)

Change in Control: Such term means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Act and the rules of the Securities and Exchange Commission there
under as in effect on the date hereof) of the ordinary shares of the Company
representing more than fifty percent (50%) of the aggregate voting power
represented by the issued and outstanding ordinary shares of the Company; or
(ii) occupation of a majority of the seats (other than vacant seats) on the
Board by Persons who were neither (x) nominated by the Company’s Board nor (y)
appointed by directors so nominated.

 

For the avoidance of doubt, a transaction shall not constitute a Change in
Control (i) if effected for the purpose of changing the place of incorporation
or form of organization of the ultimate parent entity of the Willis Group
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction) and
(ii) where all or substantially all of the Person(s) who are the beneficial
owners of the outstanding voting securities of the Company immediately prior to
such transaction will beneficially own, directly or indirectly, all or
substantially all of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors of the
ultimate parent entity resulting from such transaction in substantially the same
proportions as their ownership, immediately prior to such transaction, of such
outstanding securities of the Company. The Board, in its sole discretion, may
make an appropriate and equitable adjustment to the Shares underlying an Option
to take into account such transaction, including substituting or providing for
the issuance of shares of the resulting ultimate parent entity in lieu of Shares
of the Company.

 

(d)

Code: The Internal Revenue Code of 1986, as amended, or any successor thereto.

 

(e)

Companies Act: The Companies Act 1963 of Ireland.

 

(f)

Company: Willis Group Holdings Public Limited Company, a company organized under
the laws of Ireland under registered number 475616.

 

(g)

Compensation: Base salary, AIP and office profit bonuses or other miscellaneous
bonuses as defined in the payroll system, commissions, production incentives,
overtime and shift pay, in each case prior to reductions for pre-tax
contributions made to a plan or salary reduction contributions to a plan
excludable from income under Section 125 of the Code. Notwithstanding the
foregoing, Compensation shall exclude any other form of remuneration not listed
above including severance pay, stay-on bonuses, long-term bonuses, retirement
income, change-in-control payments, contingent payments, income derived from
share options, share appreciation rights and other equity-based compensation and
other forms of special remuneration.

--------------------------------------------------------------------------------





 

(h)

Disqualifying Disposition: As such term is defined in Section 11(h) of the Plan.

 

(i)

Effective Date: The date on which the Plan was originally adopted by the Board
of Directors of Willis Group Holdings Public Limited Company, subject to
shareholder approval as defined pursuant to Section 22 of the Plan.

 

(j)

Fair Market Value: On a given date, the closing bid price of the Shares as
reported on such date on the Composite Tape of the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if no
Composite Tape exists for such national securities exchange on such date, then
the closing bid price on the first date on which it is otherwise reported on the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if the Shares are not listed or admitted on a national
securities exchange, the closing bid price of the Shares on such date as quoted
on the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted), or, if there is no
market on which the Shares are regularly quoted, the Fair Market Value shall be
the value established by the Board in good faith. If no sale of Shares shall
have been reported on such Composite Tape or such national securities exchange
on such date or quoted on the National Association of Securities Dealer
Automated Quotation System on such date, then the immediately preceding date on
which sales of the Shares have been so reported or quoted shall be used.

 

(k)

Group: A “group” as such term is used in Sections 13(d) and 14(d) of the Act,
acting in concert.

 

(l)

Maximum Share Amount: Subject to Section 423 of the Code, the maximum number of
Shares that a Participant may purchase in any given Offering Period or for any
given year shall be determined by the Board; provided, however, the maximum
number of Shares that a Participant may purchase under this Plan (or under any
other “employee stock purchase plan” within the meaning of Section 423(b) of the
Code, of the Company or any of its Subsidiaries) for any given year is U.S.
$25,000 worth of Shares (as determined as of each Offering Date) in each
calendar year during which an option is granted to such Participant; provided,
further, the maximum number of Shares that a Participant may purchase for any
given Offering Period is 5,000 Shares.

 

(m)

Offering Date: The first date of an Offering Period.

 

(n)

Offering Period: An offering period described in Section 6 of the Plan.

 

(o)

Option: A share option granted pursuant to Section 9 of the Plan.

 

(p)

Participant: An individual who is eligible to participate in the Plan pursuant
to Section 7 of the Plan.

 

(q)

Participating Subsidiary: A Subsidiary of the Company that is selected to
participate in the Plan by the Board in its sole discretion.

 

(r)

Payroll Deduction Account: An account to which payroll deductions of
Participants are credited under Section 11(c) of the Plan.

 

(s)

Person: As such term is used for purposes of Section 13(d) or 14(d) of the Act
(or any successor section thereto).

 

(t)

Plan: The Willis Group Holdings Public Limited Company 2010 North American
Employee Stock Purchase Plan, as adopted by the Board on February 3, 2010.

 

(u)

Plan Broker: A stock brokerage or other financial services firm designated by
the Board in its sole discretion.

 

(v)

Purchase Date: The last date of an Offering Period.

 

(w)

Purchase Price: The purchase price per Share, as determined pursuant to Section
10 of the Plan.

 

(x)

Shares: Ordinary shares of the Company.

 

(y)

Subsidiary: A subsidiary corporation as defined in Section 424(f) of the Code
(or any successor section thereto) which is also a subsidiary within the meaning
of Section 155 of the Companies Act.

 

(z)

Willis Group: The Company and its Subsidiaries.

--------------------------------------------------------------------------------



4. Shares Subject to the Plan


Subject to the adjustment provision in Section 14 of the Plan, the total number
of Shares which shall be made available for sale under the Plan shall be
1,000,000 Shares to be allocated among Offering Periods as the Board shall
determine. If the Board determines that, on a given Purchase Date, the number of
Shares with respect to which Options are to be exercised may exceed (i) the
number of Shares available for sale under the Plan on the Offering Date of the
applicable Offering Period or (ii) the number of Shares available for sale under
the Plan on such Purchase Date, the Board may in its sole discretion provide
(x) that the Company shall make a pro rata allocation of the Shares available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Shares on such Purchase Date, and continue all Offering Periods then in effect
or (y) that the Company shall make a pro rata allocation of the Shares available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Shares on such Purchase Date, and terminate any or all Offering Periods then in
effect. The Company may make pro rata allocation of the Shares available on the
Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of Additional Shares (defined below)
for issuance under the Plan by the Company’s shareholders subsequent to such
Offering Date. The Shares may consist, in whole or in part, of unissued Shares,
treasury Shares or Shares purchased on the open market. The issuance of Shares
pursuant to the Plan shall reduce the total number of Shares available under the
Plan.

5. Administration of the Plan and Administrative Fees


The Plan shall be administered by the Board, which may delegate its duties and
powers in whole or in part to any subcommittee thereof. The Board is authorized
to interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Board may correct
any defect or supply any omission or reconcile any inconsistency in the Plan in
the manner and to the extent the Board deems necessary or desirable. Any
decision of the Board in the interpretation and administration of the Plan, as
described herein, shall lie within its sole and absolute discretion and shall be
final, conclusive and binding on all parties concerned (including, but not
limited to, Participants and their beneficiaries or successors). Subject to any
applicable law, the Board may delegate its duties and powers under the Plan to
such persons, board of directors of subsidiaries or committees thereof as it
designates in it sole discretion. The Board may impose reasonable administrative
fees on Participants to defray the administrative costs of the Plan, which shall
in no event exceed the actual administrative costs of the Plan.

6. Offering Periods


The Plan shall be implemented by a series of Offering Periods of six (6) months’
duration, with new Offering Periods commencing on the date determined by the
Board. The Plan shall continue until terminated in accordance with Section 17
hereof. Notwithstanding the foregoing, the Board may change the duration,
frequency and/or commencement of any Offering Period, subject to the limitations
under Section 423 of the Code and all applicable state, local and foreign laws.

7. Eligibility


  (a) Any individual whose (i) customary employment by a Participating
Subsidiary is more than twenty (20) hours per week, (ii) customary employment by
a Participating Subsidiary is for more than five (5) months in any calendar
year; and (iii) employment by a Participating Subsidiary has continued for more
than two (2) months prior to the beginning of an Offering Period, is eligible to
participate in the Plan commencing with that Offering Period. Notwithstanding
the foregoing, the Board shall have discretion, in subsequent Offering Periods,
to exclude from the Plan one or more of the following categories of employees:

 

 

(1)

employees who have not been continuously employed by a Participating Subsidiary
for such period as the Board may determine (but less than two (2) years), ending
on the Offering Date; and  

 

(2)

highly compensated employees who (x) have compensation in excess of a certain
level, (y) are officers, or (z) are subject to the disclosure requirements of
Section 16(a) of the Act.

  (b) In no event shall an employee be granted an Option under the Plan if,
immediately after the grant, such employee (or any other person whose share
would be attributed to such employee pursuant to Section 424(d) of the Code)
would own capital stock and/or hold outstanding options to purchase shares
possessing five percent (5%) or more of the total combined voting power or value
of all classes of shares of the Company or of any related Company.

--------------------------------------------------------------------------------





8. Participation in the Plan


The Board shall set forth procedures pursuant to which Participants may elect to
participate in a given Offering Period under the Plan. Once a Participant elects
to participate in an Offering Period, such employee shall automatically
participate in all subsequent Offering Periods unless the employee (a) makes a
new election or (b) withdraws from an Offering Period or from the Plan pursuant
to Section 12 of the Plan.

9. Grant of Option on Enrollment


Each Participant who elects to participate in a given Offering Period shall be
granted (as of the first date of the Offering Period) an Option to purchase (as
of the Purchase Date) a number of Shares equal to the lesser of (i) the Maximum
Share Amount reduced by any purchases that have already been made under the Plan
during the same calendar year in which the purchases for this Offering Period
will be made or (ii) the number determined by dividing the amount accumulated in
such employee’s payroll deduction account during such Offering Period by the
Purchase Price.

10. Purchase Price


The Purchase Price at which a Share will be sold for in a given Offering Period,
as of the Purchase Date, shall be determined by the Board but shall not be less
than eighty-five percent (85%) of the lesser of:



  (a) the Fair Market Value of a Share on the first day of the Offering Period;
or   (b) the Fair Market Value of a Share on the last day of the Offering
Period.

Provided, however, that in the event (i) of any increase in the number of Shares
available for issuance under the Plan as a result of a shareholder-approved
amendment to the Plan (the date on which such amendment is approved, the
“Approval Date”), and (ii) all or a portion of such additional Shares are to be
issued with respect to one or more Offering Periods that are underway at the
time of such increase (“Additional Shares”) and (iii) the Fair Market Value of a
Share on the date of such increase (the “Approval Date Fair Market Value”) is
higher than the Fair Market Value on the Offering Date for any such Offering
Period, then in such instance the Approval Date is deemed to be the first day of
a new Offering Period, and the Purchase Price with respect to the Additional
Shares shall be determined by the Board but shall not be less than eighty-five
percent (85%) of the Approval Date Fair Market Value or the Fair Market Value of
a Share on the Purchase Date, whichever is lower.

11. Payment of Purchase Price; Changes in Payroll Deductions; Issuance of Shares


Subject to Sections 12 and 13 of the Plan:


  (a) Payroll deductions shall be made on each day that Participants are paid
during an Offering Period with respect to all Participants who elect to
participate in such Offering Period. The deductions shall be made as a
percentage of the Participant’s Compensation in one percent (1%) increments,
from one percent (1%) to fifteen percent (15%) of such Participant’s
Compensation, as elected by the Participant; provided, however, that no
Participant shall be permitted to purchase Shares under this Plan (or under any
other “employee stock purchase plan” within the meaning of Section 423(b) of the
Code, of the Company or any of its Subsidiaries) with an aggregate Fair Market
Value (as determined as of each Offering Date) in excess of U.S. $25,000.00 (or
such lesser amount as determined by the Board in its sole discretion) for any
one calendar year within the meaning of Section 423(b)(8) of the Code. For a
given Offering Period, payroll deductions shall commence on the Offering Date
and shall end on the related Purchase Date, unless sooner altered or terminated
as provided in the Plan.   (b) For each Offering Period, Participants will have
a period of at least two (2) weeks prior to the Offering Date to elect the
percentage of their Compensation to have deducted in said Offering Period under
the Plan.   (c) A Participant shall not change the rate of payroll deductions
once an Offering Period has commenced. Unless a Participant makes a new election
to change the rate of payroll deductions prior to the commencement of an
Offering Period, the Participant’s most recent election will apply to such new
Offering Period.   (d)

All payroll deductions made with respect to a Participant shall be credited to
his or her Payroll Deduction Account under the Plan and shall be deposited with
the general funds of the Company. Any administrative fee that may be assessed
pursuant to Section 5 above may be deducted from a Participant’s Payroll
Deduction Account. Interest shall accrue and shall be paid on the amounts
credited to such Payroll Deduction Accounts as determined by the Board in its
sole discretion. All payroll deductions received or held by the Company may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions. A Participant may not make any
separate cash payment into his or her Payroll Deduction Account and payment for
Shares purchased under the Plan may not be made in any form other than by
payroll deduction.

--------------------------------------------------------------------------------





  (e) On each Purchase Date, the Company shall apply all funds then in the
Participant’s Payroll Deduction Account to purchase Shares (in whole and/or
fractional Shares, as the case may be) pursuant to the Option granted on the
Offering Date. In the event that the number of Shares to be purchased by all
Participants in one Offering Period exceeds the number of Shares then available
for issuance under the Plan, (i) the Company shall make a pro rata allocation of
the remaining Shares available for issuance under the Plan in as uniform a
manner as shall be practicable and as the Board shall in its sole discretion
determine to be equitable and (ii) all funds not used to purchase Shares on the
Purchase Date shall be returned to the Participant.   (f) A Participant shall
have no interest or voting right in the Shares covered by his or her Option
until such Option is exercised. Upon exercise, the Shares received by a
Participant under this Plan will carry the same voting rights as other
outstanding shares of the same class.   (g) As soon as practicable following the
end of each Offering Period, the number of Shares purchased by each Participant
shall be deposited into an account established in the Participant’s name with
the Plan Broker to be held by such Broker for the remainder of the two (2) year
holding period set forth in Section 423(a)(1) of the Code. Unless otherwise
permitted by the Board in its sole discretion, dividends that are declared on
the Shares held in such account shall be paid in cash to the Participant.   (h)
Once the two (2) year holding period set forth in Section 423(a)(1) of the Code
has been satisfied with respect to a Participant’s Shares, the Participant may
(i) transfer his or her Shares to another brokerage account of Participant’s
choosing, or (ii) request in writing that any whole Shares in his or her account
with the Plan Broker be issued to him or her and that any fractional Shares
remaining in such account be paid in cash to him or her. The Board may require,
in its sole discretion, that the Participant bear the cost of transferring such
Shares or issuing Shares. Any Participant who engages in a “Disqualifying
Disposition” of his or her Shares within the meaning of Section 421(b) of the
Code shall notify the Company of such Disqualifying Disposition in accordance
with Section 20 of the Plan.

12.  Withdrawal


Each Participant may withdraw from an Offering Period or from the Plan under
such terms and conditions as are established by the Board in its sole
discretion. Upon a Participant’s withdrawal from an Offering Period or from the
Plan, all accumulated payroll deductions in the Payroll Deduction Account shall
be returned, with such interest as the Board may, in its sole discretion,
determine to pay to such Participant and he or she shall not be entitled to any
Shares on the Purchase Date or thereafter with respect to the Offering Period in
effect at the time of such withdrawal. Such Participant shall be permitted to
participate in subsequent Offering Periods by enrolling for a subsequent
Offering Period or pursuant to such terms and conditions established by the
Board in its sole discretion.

13.  Termination of Employment


A Participant whose employment is terminated for any reason shall cease to
participate in the Plan upon his or her termination of employment. Upon such
termination all payroll deductions credited to the Participant’s Payroll
Deduction Account shall be returned, with such interest as the Board may, in its
sole discretion, determine to pay to such Participant and such Participant shall
have no future rights in any unexercised Options under the Plan.

14.  Adjustments upon Certain Events


Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Options granted under the Plan:


  (a)

Generally. In the event of any change in the outstanding Shares by reason of any
Share dividend, split, reverse share split, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of Shares or other
corporate exchange, or any distribution to shareholders of Shares other than
regular cash dividends, the Board without liability to any person will make such
substitution or adjustment, as it deems to be equitable, as to (i) the number or
kind of Shares or other securities issued or reserved for issuance pursuant to
the Plan, (ii) the Purchase Price and/or (iii) any other affected terms of such
Options. An adjustment under this provision may have the effect of reducing the
price at which Shares may be acquired to less than their nominal value (the
“Shortfall”), but only if and to the extent that the Board shall be authorized
to capitalize from the reserves of the Company a sum equal to the Shortfall and
to apply that sum in paying up that amount on the Shares.

  (b)

Change in Control. In the event of a Change in Control, the Board in its sole
discretion and without liability to any person may take such actions, if any, as
it deems necessary or desirable with respect to any Option or Offering Period as
of the date of the consummation of the Change in Control.

--------------------------------------------------------------------------------





15.  Nontransferability


No Options granted under the Plan shall be transferred, assigned, pledged or
otherwise disposed of in any way by the Participant otherwise than by will or by
the laws of descent and distribution. Any such attempted transfer, assignment,
pledge or other disposition shall be of no force or effect, except that the
Board may treat such act as an election to withdraw from the Offering Period in
accordance with Section 12. During the Participant’s lifetime Options shall be
exercisable only by the Participant.

16.  No Right to Employment


The granting of an Option under the Plan shall impose no obligation on the
Participating Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Participating Subsidiary’s right to terminate the
employment of such Participant.

17.  Amendment or Termination of the Plan


The Plan shall continue until the earliest to occur of the following:
(a) termination of the Plan by the Board, (b) issuance of all of the Shares
reserved for issuance under the Plan, (c) February 3, 2020 or (d) failure to
satisfy the conditions of Section 22 of the Plan. The Board may amend, alter or
terminate the Plan, but no amendment, alteration or termination shall be made
which, (a) without the approval of the shareholders of the Company, would
(except as is provided in Section 14 of the Plan), increase the total number of
Shares reserved for the purposes of the Plan or (b) except as otherwise provided
in Section 14(b), without the consent of a Participant, would impair any of the
rights or obligations under any Option theretofore granted to such Participant
under the Plan; provided, however, that (i) the Board may amend the Plan in such
manner as it deems necessary to permit the granting of Options meeting the
requirements of the Code or other applicable laws and (ii) the Board may
terminate the Plan without the consent of the Participants so long as it returns
all payroll deductions accumulated in the Participants’ Payroll Deduction
Accounts together with such interest as the Board may, in its sole discretion,
determine to pay.

18.  Tax Withholding


  (a)

The Participant’s employer shall have the right to withhold from such
Participant such withholding taxes as may be required by federal, state, local
or other law, or to otherwise require the Participant to pay such withholding
taxes. Unless the Board specifies otherwise, a Participant may elect to pay a
portion or all of such withholding taxes by (a) delivery of Shares or (b) having
Shares withheld by the Company from the Shares otherwise to be received. The
Shares so delivered or withheld shall have an aggregate Fair Market Value equal
to the amount of such withholding taxes.

 

(b)

Notwithstanding anything set forth in Section 18(a), an option may not be
exercised unless:

 

 

(i)

the Board considers that the issuance or transfer of Shares pursuant to such
exercise would be lawful in all relevant jurisdictions; and  

 

(ii)

in a case where, if the Option were exercised, the Company or a Participating
Subsidiary would be obligated to (or would suffer a disadvantage if it were not
to) account for any tax (in any jurisdiction) for which the person in question
would be liable by virtue of the exercise of the Option and/or for any social
security contributions that would be recoverable from the person in question
(together, the “Tax Liability”), that person has either:

   

 

(x)

made a payment to the Company or the relevant Participating Subsidiary of an
amount at least equal to the Company’s estimate of the Tax Liability; or  

 

(y)

entered into arrangements acceptable to the Company or the relevant
Participating Subsidiary to secure that such a payment is made (whether by
authorizing the sale of some or all of the Shares on his behalf and the payment
to the Company or the relevant Participating Subsidiary of the relevant amount
out of the proceeds of sale or otherwise).

--------------------------------------------------------------------------------





19.  International Participants


With respect to Participants who reside or work outside the United States of
America, the Board may, in its sole discretion, amend the terms of the Plan with
respect to such Participants in order to conform such terms with the
requirements of local or foreign law.

20.  Notices


All notices and other communications hereunder shall be in writing and hand
delivered or mailed by registered or certified mail (return receipt requested)
or sent by any means of electronic message transmission with delivery confirmed
(by voice or otherwise) to the parties at the following addresses (or at such
other addresses for a party as shall be specified by like notice) and will be
deemed given on the date on which such notice is received:

Willis North America Inc.
26 Century Boulevard
Nashville, TN 37214
Attention: Corporate Secretary


With a copy to:


Willis Group Holdings Public Limited Company
c/o Office of General Counsel
One World Financial Center
200 Liberty Street
New York, NY 10281
Attention: Company Secretary


21. Choice of Law


The Plan shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in the State
of New York.

22.  Effectiveness of the Plan


The Plan shall become effective on the date on which it was originally adopted
by the Board of Directors of Willis Group Holdings Public Limited Company (the
“Effective Date”); provided, however, that the Plan must be approved (or
re-approved, as the case may be) by the shareholders of the Company within
(12) months after the Effective Date or after a change in the granting
corporation or Shares available hereunder. If shareholder approval (or
re-approval) of the Plan is not obtained at the time of a Purchase Date, then
all amounts withheld through payroll deductions shall be returned to the
Participants without interest.

23.  Beneficiaries


Each Participant may from time to time designate one or more persons as his or
her Beneficiary under the Plan. Such designation shall be made by filing a
written notice of such designation on a form prescribed by the Board. Each
Participant may at any time and from time to time, revoke or modify any previous
beneficiary designation, without notice to or consent of any previously
designated Beneficiary, by a further written designation. In the event of the
death of a Participant, any Shares or payroll deductions accumulated in the
Participants’ Payroll Deduction Account together with such interest as the Board
may, in its sole discretion, determine to pay shall be paid to such Beneficiary.
If no beneficiary designation shall be in effect at the time of a Participant’s
death, any Shares or payroll deductions accumulated in the Participants’ Payroll
Deduction Accounts together with such interest as the Board may, in its sole
discretion, determine to pay shall be paid to the Participant’s estate.

